DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DAVID R. COCHRAN on 02/02/21.
The application has been amended as follows:
 In claim 2, lines 7, 8, “the tap being completely structured with N regions” has been changed to “the tap being completely structured with only N regions having the more heavily doped N+ region and the less heavily doped N- region, no P-type region”
In claim 10, line 8, “the tap being completely structured with P regions” has been changed to “the tap being completely structured with only P regions having the heavily doped P+ region and the lightly doped P-region, no N-type region”


				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 2, 4, 6 - 19 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the N+ region is in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826